Citation Nr: 1013507	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a left shoulder 
disability. 

3.  Entitlement to service connection for tendonitis of the 
right elbow.

4.  Entitlement to service connection for tendonitis of the 
left elbow. 

5.  Entitlement to an initial compensable evaluation for a 
right knee disability. 

6.  Entitlement to an initial compensable evaluation for a 
left knee disability. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

The record shows that the Veteran requested a hearing before 
a Veterans Law Judge to be held at the RO.  A March 2010 
letter indicates that this hearing has been scheduled for 
April 30, 2010.  

Unfortunately, the Veteran's claims folder was inadvertently 
forwarded to the Board.  There is no indication that he has 
withdrawn his hearing request or otherwise asked that his 
scheduled hearing be canceled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided the 
hearing before a Veterans Law Judge 
scheduled for April 30, 2010, provided 
the Veteran does not withdraw his 
hearing request and appears at the 
appropriate time for this hearing. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


